                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION


MANDIE ROGERS,                            )
                                          )
                     Plaintiff,           )
                                          )       Case No. 4:18-01019-CV-W-GAF
vs.                                       )
                                          )
CASEY’S GENERAL STORE 1                   )
And                                       )
CASEY'S MARKETING COMPANY,                )
                                          )
                     Defendants.          )


                   NOTICE TO TAKE VIDEOTAPED DEPOSITION

       Defendant will take the videotaped deposition of Plaintiff Mandie Rogers upon

oral examination on the 9th day of October, 2019, beginning at 9:00 a.m. at the offices of

Littler Mendelson, P.C., 1201 Walnut Street, Suite 1450, Kansas City, Missouri 64106.2

Said deposition will be upon oral examination before a certified court reporter recorded

stenographically and videographer. The deposition will continue from day to day until

completed.




1
 Casey’s General Stores, Inc. (“CGS”) is not the proper corporate defendant. CGS is a
holding company that does not have any employees. Casey’s Marketing Company
(“CMC”), not CGS, owned the store at which Plaintiff worked. As such, Plaintiff was a
CMC employee, not a CGS employee, and CMC is the proper corporate defendant.
2This Notice replaces Plaintiff’s previous Notice of Videotaped Deposition, in which

Plaintiff filed on July 24, 2019 a Notice to take Plaintiff’s deposition on October 07, 2019.
                                                Respectfully submitted,


                                                /s/ Robert J. Rojas
                                                Jeffrey D. Hanslick (MO #46693)
                                                Robert J. Rojas (MO #65144)
                                                LITTLER MENDELSON, P.C.
                                                1201 Walnut Street, Suite 1450
                                                Kansas City, MO 64106
                                                (816) 627-4400 (telephone)
                                                (816) 627-4444 (facsimile)
                                                jhanslick@littler.com
                                                rrojas@littler.com

                                                ATTORNEYS FOR DEFENDANT


                              CERTIFICATE OF SERVICE

        By signing below, I certify that Littler Mendelson, P.C. served the foregoing on

Plaintiff’s counsel (address below) via the Court's ECF system this 4th day of September,

2019:

        David A. Lunceford
        Lunceford Law Firm, LLC
        201 S.E. First Street
        Lee's Summit, MO 64063
        LLF.DLunceford@gmail.com

        ATTORNEYS FOR PLAINTIFF




                                         /s/ Robert J. Rojas
                                         ATTORNEY FOR DEFENDANTS




                                            2
